EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney on Lincohn Essig on 5/14/2021.
In claims: Please replace current amendment for claims with below amendment:




















(Currently Amended) A computer-implemented method, comprising:
receiving, at a data intake and query system, a query identifying a set of data to be processed and a manner of processing the set of data, wherein the data intake and query system comprises at least one computing device;
determining that the set of data includes at least a subset of data associated with an external data system;
defining, by the data intake and query system, a query processing scheme for obtaining and processing the set of data, wherein the defining the query processing scheme comprises:
obtaining search configuration data from the external data system,
determining a subquery for the external data system based on the search configuration data, the subquery identifying the at least a subset of data and a manner of processing the at least a subset of data, 
determining a data ingest estimate based on an analysis of the subquery, wherein the data ingest estimate includes an estimate of an amount of data to be received from the external data system as a result of the external data system executing the subquery, and
generating, based on the data ingest estimate, instructions for one or more worker nodes to receive and process results of the subquery to form processed results and to provide the processed results to the data intake and query system; and
executing the query based on the defining the query processing scheme, wherein the executing the query comprises communicating the generated instructions to the one or more worker nodes.

(Previously Presented) The method of claim 1, wherein obtaining the search configuration data comprises:
assigning a worker node of the one or more worker nodes to request a version identifier from the external data system; 
receiving the version identifier from the worker node; and


(Previously Presented) The method of claim 1, wherein obtaining the search configuration data comprises:
assigning a worker node of the one or more worker nodes to request a version identifier from the external data system; 
receiving, at the worker node, the version identifier; and
based on the version identifier, requesting the search configuration data from the external data system.

(Previously Presented) The method of claim 1, wherein the at least a subset of data is a second subset of data, and the processed results are second processed results, the method further comprising:
determining that the set of data includes a first subset of data associated with the data intake and query system,
wherein defining the query processing scheme, further comprises: 
generating a subquery for the data intake and query system, the subquery for the data intake and query system identifying the first subset of data and a manner of processing the first subset of data, and
generating instructions for one or more worker nodes to receive and process results of the subquery for the data intake and query system to form first processed results and to provide the first processed results to the data intake and query system.

(Canceled) 

 (Previously Presented) The method of claim 1, wherein the at least a subset of data is a second subset of data, and the processed results are second processed results, the method further comprising:

wherein defining the query processing scheme, further comprises: 
generating a subquery for the data intake and query system, the subquery for the data intake and query system identifying the first subset of data and a manner of processing the first subset of data, and
generating instructions for one or more worker nodes to receive and process results of the subquery for the data intake and query system to generate first processed results, to combine and process the first processed results and the second processed results to form combined processed results, and to provide the combined processed results to the data intake and query system.

(Previously Presented) The method of claim 1, wherein the at least a subset of data is a first subset of data, the processed results are first processed results, and the external data system is a first external data system, the method further comprising:
determining that the set of data includes a second subset of data associated with a second external data system,
wherein defining the query processing scheme, further comprises: 
generating a subquery for the second external data system, the subquery for the second external data system identifying the second subset of data and a manner of processing the second subset of data; and 
generating instructions for one or more worker nodes to receive and process results of the subquery for the second external data system to form second processed results and to provide the second processed results to the data intake and query system.

(Previously Presented) The method of claim 1, wherein the data intake and query system and the external data system each independently execute queries other than the query.

(Previously Presented) The method of claim 1, wherein the data intake and query system and the external data system each independently receive queries other than the query, generate subqueries based on the queries, and execute the subqueries.

(Previously Presented) The method of claim 1, wherein the data intake and query system and the external data system each include one or more search heads and one or more indexers.

(Previously Presented) The method of claim 1, wherein determining that the set of data includes at least the subset of data comprises: 
parsing the query;
identifying a search parameter in the query associated with a search of an external data source;
identifying the external data system based on said identifying the search parameter; and
determining access information to access the external data system. 

(Previously Presented) The method of claim 1, wherein determining that the set of data includes at least the subset of data comprises: 
parsing the query;
identifying a search parameter in the query that includes an identification of the external data system; and
determining access information to access the external data system based on said identification of the external data system.

(Previously Presented) The method of claim 1, wherein determining that the set of data includes at least the subset of data comprises: 
parsing the query;
identifying a search parameter in the query associated with a search of an external data source;
parsing a configuration file based on the search parameter; 

determining access information to access the external data system based on said identifying the external data system.

(Previously Presented) The method of claim 1, further comprising associating a search identifier with the external data system, wherein the one or more worker nodes process results of the subquery based on the search identifier.

(Previously Presented) The method of claim 1, 
wherein defining the query processing scheme further comprises associating, by the data intake and query system, a first search identifier with the external data system, and
wherein executing the query comprises:
receiving, by the one or more worker nodes, the results of the subquery, wherein the results of the subquery include a second search identifier assigned to the results of the subquery by the external data system;
mapping the first search identifier to the second search identifier; and
processing the results of the subquery based on said mapping.

 (Canceled) 

(Previously Presented) The method of claim 1, wherein defining the query processing scheme further comprises:
determining a processing capability of the external data system,
wherein the data ingest estimate is based on the processing capability.

(Previously Presented) The method of claim 1, wherein generating instructions for the one or more worker nodes comprises:

receiving the version identifier from the worker node,
wherein the data ingest estimate is based on the version identifier.

(Previously Presented) The method of claim 1, wherein a worker node of the one or more worker nodes is assigned to determine the data ingest estimate for the subquery, wherein generating instructions for the one or more worker nodes comprises:

communicating the subquery to the worker node, wherein the worker node communicates the subquery to the external data system and receives the data ingest estimate from the external data system.

(Previously Presented) The method of claim 1, wherein a worker node of the one or more worker nodes is assigned to determine the data ingest estimate for the subquery, wherein generating instructions for the one or more worker nodes comprises:
communicating the subquery to the worker node, wherein the worker node parses the subquery, communicates one or more search parameters to the external data system, and receives the data ingest estimate from the external data system.

(Previously Presented) The method of claim 1, wherein generating instructions for the one or more worker nodes comprises:
determining a quantity of partitions to ingest the results of the subquery; and 
generating instructions for the one or more worker nodes based on the quantity of partitions.

(Previously Presented) The method of claim 1, wherein defining the query processing scheme, further comprises:


(Previously Presented) The method of claim 1, wherein the subquery includes instructions for the external data system to distribute the results of the subquery to a plurality of worker nodes of the one or more worker nodes.

(Previously Presented) The method of claim 1, wherein the subquery includes instructions for the external data system to communicate the results of the subquery to only one worker node of the one or more worker nodes, and wherein defining the query processing scheme further comprises generating instructions for the one worker node to distribute the results of the subquery to a plurality of worker nodes of the one or more worker nodes.

(Previously Presented) The method of claim 1, wherein executing the query comprises:
communicating the subquery to the one or more worker nodes, wherein at least one worker node of the one or more worker nodes communicates the subquery to the external data system, the external data system processes and executes the subquery, and the one or more worker nodes receive and process the results of the subquery to form the processed results; and
receiving the processed results from the one or more worker nodes.

(Previously Presented) The method of claim 1, wherein executing the query comprises:
communicating the subquery to the external data system using the one or more worker nodes, wherein the external data system processes and executes the subquery using the one or more worker nodes and the one or more worker nodes receive and process the results of the subquery to form the processed results; and
receiving the processed results from the one or more worker nodes.

(Currently Amended) A computing system of a data intake and query system, the computing system comprising: 
memory; and
one or more processing devices coupled to the memory and configured to:
receive, at a data intake and query system, a query identifying a set of data to be processed and a manner of processing the set of data;
determine that the set of data includes at least a subset of data associated with an external data system;
define, by the data intake and query system, a query processing scheme for obtaining and processing the set of data, wherein to define the query processing scheme, the one or more computing devices are configured to:
obtain search configuration data from the external data system,
determine a subquery for the external data system based on the search configuration data, the subquery identifying the at least a subset of data and a manner of processing the at least a subset of data,
determine a data ingest estimate based on an analysis of the subquery, wherein the data ingest estimate includes an estimate of an amount of data to be received from the external data system as a result of the external data system executing the subquery, and
generate, based on the data ingest estimate, instructions for one or more worker nodes to receive and process results of the subquery to form processed results and to provide the processed results to the data intake and query system; and
initiate execution of the query based on the defined query processing scheme, wherein executing the query comprises communicating the generated instructions to the one or more worker nodes.

 (Previously Presented) The computing system of claim 27, wherein to obtain the search configuration data, the one or more processing devices are configured to:
assign a worker node of the one or more worker nodes to request a version identifier from the external data system; 
receive the version identifier from the worker node; and
based on the version identifier, request the search configuration data from the external data system.

(Currently Amended) Non-transitory computer readable media comprising computer-executable instructions that, when executed by a computing system of a first data intake and query system, cause the computing system to:
receive, at a data intake and query system, a query identifying a set of data to be processed and a manner of processing the set of data;
determine that the set of data includes at least a subset of data associated with an external data system;
define, by the data intake and query system, a query processing scheme for obtaining and processing the set of data, wherein to define the query processing scheme the computer-executable instructions cause the computing system to:
obtain search configuration data from the external data system,
determine a subquery for the external data system based on the search configuration data, the subquery identifying the at least a subset of data and a manner of processing the at least a subset of data,
determine a data ingest estimate based on an analysis of the subquery, wherein the data ingest estimate includes an estimate of an amount of data to be received from the external data system as a result of the external data system executing the subquery, and
generate, based on the data ingest estimate, instructions for one or more worker nodes to receive and process results of the subquery to form 
initiate execution of the query based on the defined query processing scheme, wherein executing the query comprises communicating the generated instructions to the one or more worker nodes.

(Previously Presented) The non-transitory computer readable media of claim 29, wherein the search configuration data includes instructions for parsing a search parameter of the subquery.

(Currently Amended) A computer-implemented method, comprising:
receiving, at a data intake and query system, a query identifying a set of data to be processed and a manner of processing the set of data;
determining that the set of data includes at least a first subset of data associated with an external data system and a second subset of data associated with the data intake and query system;
defining, by the data intake and query system, a query processing scheme for obtaining and processing the set of data, wherein the defining the query processing scheme comprises:
obtaining search configuration data from the external data system,
determining a subquery for the external data system based on the search configuration data, the subquery identifying the first subset of data and a manner of processing the first subset of data, 
determining a first data ingest estimate based on the subquery, wherein the first data ingest estimate includes an estimate of an amount of data to be received from the external data system as a result of the external data system executing the subquery,
generating, based on the first data ingest estimate, instructions for one or more worker nodes to receive and process results of the subquery to form first processed results and to provide the first processed results to the data intake and query system,

determining a second data ingest estimate based on the subquery for the data intake and query system, and
generating, based on the second data ingest estimate, instructions for one or more worker nodes to receive and process results of the subquery for the data intake and query system to form second processed results and to provide the second processed results to the data intake and query system; and 
executing the query based on the query processing scheme.



















Allowable Subject Matter
Claims 1-4, 6-15, 17-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
None of the prior arts of the record teaches wherein:
defining, by the data intake and query system, a query processing scheme for obtaining and processing the set of data, wherein the defining the query processing scheme comprises: obtaining search configuration data from the external data system, determining a subquery for the external data system based on the search configuration data, the subquery identifying the at least a subset of data and a manner of processing the at least a subset of data, determining a data ingest estimate based on an analysis of the subquery, wherein the data ingest estimate includes an estimate of an amount of data to be received from the external data system as a result of the external data system executing the subquery, and generating, based on the data ingest estimate, instructions for one or more worker nodes to receive and process results of the subquery to form processed results and to provide the processed results to the data intake and query system; and executing the query based on the defining the query processing scheme, wherein the executing the query comprises communicating the generated instructions to the one or more worker nodes (in claim 1);
define, by the data intake and query system, a query processing scheme for obtaining and processing the set of data, wherein to define the query processing scheme the computer-executable instructions cause the computing system to: obtain search configuration data from the external data system, determine a subquery for the external data system based on the search configuration data, the subquery identifying the at least a subset of data and a manner of processing the at least a subset of data, determine a data ingest estimate based on an analysis of the subquery, wherein the data ingest estimate includes an estimate of an amount of data to be received from the external data 
defining, by the data intake and query system, a query processing scheme for obtaining and processing the set of data, wherein the defining the query processing scheme comprises: obtaining search configuration data from the external data system, determining a subquery for the external data system based on the search configuration data, the subquery identifying the first subset of data and a manner of processing the first subset of data, determining a first data ingest estimate based on the subquery, wherein the first data ingest estimate includes an estimate of an amount of data to be received from the external data system as a result of the external data system executing the subquery, generating, based on the first data ingest estimate, instructions for one or more worker nodes to receive and process results of the subquery to form first processed results and to provide the first processed results to the data intake and query system, generating a subquery for the data intake and query system, the subquery for the data intake and query system identifying the second subset of data and a manner of processing the second subset of data, determining a second data ingest estimate based on the subquery for the data intake and query system, and generating, based on the second data ingest estimate, instructions for one or more worker nodes to receive and process results of the subquery for the data intake and query system to form second processed results and to provide the second processed results to the data intake and query system; and executing the query based on the query processing scheme (as recited in claim 31).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169